
	

116 HR 2111 IH: Preventing Opportunities for Teen E-Cigarette and Tobacco Addiction Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 2111
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2019
			Ms. Wasserman Schultz (for herself, Mr. David Scott of Georgia, Ms. Jackson Lee, Mr. Hastings, Mr. Higgins of New York, Ms. Barragán, Ms. Schakowsky, Ms. DeLauro, Ms. Velázquez, Mr. Johnson of Georgia, Mr. Deutch, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a Reducing Youth Use of E-Cigarettes
			 Initiative.
	
	
 1.Short titleThis Act may be cited as the Preventing Opportunities for Teen E-Cigarette and Tobacco Addiction Act or the PROTECT Act. 2.Reducing Youth Use of E-Cigarettes InitiativeThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Reducing Youth Use of E-Cigarettes Initiative
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out an initiative, to be known as the Reducing Youth Use of E-Cigarettes Initiative, which shall include the following:
 (1)Conducting research, (including by using rapid surveillance methods) on use by youth and young adults of electronic cigarettes and emerging tobacco products, including research on—
 (A)the types of products youth and young adults use; (B)patterns of products used by youth and young adults, including initiation, frequency of use, use in combination with other tobacco products, and use of flavors;
 (C)the association between the use by youth and young adults of electronic cigarettes and smoking initiation;
 (D)use of electronic cigarettes and emerging tobacco products among different demographic groups; (E)the means by which youth and young adults access electronic cigarettes and emerging tobacco products, and methods of distribution of such products;
 (F)youth and young adult exposure to advertising of electronic cigarettes and emerging tobacco products;
 (G)marketing and advertising strategies used by manufacturers, including the channels and messaging used and strategies that target different demographic groups;
 (H)the reasons youth and young adults use such products; (I)the extent to which youth and young adult electronic cigarette users are nicotine dependent; and
 (J)youth and young adult motivation to quit using electronic cigarettes. (2)Conducting research on—
 (A)the characteristics and nicotine delivery technology of electronic cigarettes and emerging tobacco products; and
 (B)biomarkers of exposure to electronic cigarettes and emerging tobacco products and resulting health impacts from such exposure.
 (3)Identifying effective messages to youth and young adults, parents, clinicians, health professionals, and others who work or interact with youth and young adults for preventing use of electronic cigarettes and emerging tobacco products.
 (4)Developing and implementing a campaign, in coordination with the Surgeon General of the Public Health Service, to educate youth and young adults, parents, clinicians, health professionals, and others about—
 (A)the rapidly evolving tobacco product landscape; and (B)the harms associated with the use by youth and young adults of electronic cigarettes and other emerging products.
 (5)Providing funding through grants, cooperative agreements, or contracts to State, territorial, Tribal, and local health departments, community organizations, national and Tribal organizations, or State and local educational agencies, as appropriate, for preventing and reducing the use by youth and young adults of electronic cigarettes and emerging tobacco products.
 (6)Informing the development, implementation, and evaluation of evidence-based policies to prevent the initiation and use of emerging tobacco products among youth and young adults.
 (b)No duplicationThe Secretary shall ensure that activities under this section do not duplicate other activities of the Department of Health and Human Services.
 (c)StrategyNot later than 90 days after the date of enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and make available to the public on the internet website of the Department of Health and Human Services, a strategy for carrying out the Reducing Youth Use of E-Cigarettes Initiative.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024..
		
